Citation Nr: 1818629	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based upon unemployability (TDIU). 


REPRESENTATION

The Veteran represented by:    Vietnam Veterans of America


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from February 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran filed a statement in March 2015 in support of the claim currently on appeal in which he asserted that he is currently diagnosed with atrial fibrillation, which is secondary to his service-connected posttraumatic stress disorder (PTSD).  However, the Veteran did not file an application for this claim.  The Veteran's representative again raised the possibility of this claim in a December 2016 letter. 

The issue of an application for service connection for atrial fibrillation has been raised by these statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDING OF FACT

The Veteran's service-connected disabilities have prevented him from obtaining and maintaining substantially gainful employment consistent with his educational and vocational experience.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.10, 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims he is entitled to TDIU, asserting his disabilities, specifically his posttraumatic stress disorder (PTSD) make him unemployable.  

Total (100 percent) disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. § 3.340(a).  A total disability rating may be assigned under a diagnostic code (DC) where the DC associated with a disability prescribes a 100 percent disability rating.  Additionally, regulations provide other methods by which TDIU may be awarded. 

TDIU may be assigned to a veteran who is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities" provided that he has received a disability rating of 60 percent or greater, or if he is service-connected for two or more disabilities, at least one of those disabilities has been assigned a disability rating greater than 40 percent, and the combined disability rating for all disorders is at least 70 percent. 38 C.F.R. § 4.16(a).  

For the entire period on appeal, the Veteran had at least one disability rated 60 percent or greater (PTSD, rated 70 percent from October 2009).  In consideration of the evidence of record, the Board finds that it does show that the Veteran's service-connected disabilities, in combination, preclude him from securing and following a substantially gainful occupation.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  

Evidence mitigating in the Veteran's favor includes a private opinion from Dr. A.T., dated December 2016.  In this opinion, Dr. A.T. assesses the following functional limitations: "[The Veteran] reports problems with interacting with others, family relations, and with his mood.  He experiences anxiety and irritability due to PTSD."  Ultimately, Dr. A.T. gives the opinion that the Veteran is "no longer employable in any capacity" due to the severity of his PTSD.  

At most, the medical evidence of record establishes the Veteran would need to work in a very restricted work environment with no contact with the public or with co-workers and with accommodations for his anxiety and irritability due to PTSD.  Given this, he is unable to maintain substantially gainful employment due to the limitations placed on his work environment by his service-connected psychiatric condition. 

After considering the evidence for and against the claim, the Board finds the evidence at least in equipoise as to whether the Veteran's service-connected disabilities have rendered him unemployable.  As such, a reasonable doubt arises as to his employability, which is resolved in favor of the Veteran. 38 U.S.C. § 107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  


ORDER

The criteria for TDIU have been met. 





____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


